Citation Nr: 1042375	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-34 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a right leg nerve disorder. 

2.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral and thoracic spine. 

3.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the left knee. 

4.  Entitlement to an initial rating in excess of 10 percent for 
instability of the left knee. 

5.  Entitlement to a total disability rating based on individual 
unemployability.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's friend


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1991 to July 1995 
and from March 1996 to November 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia that, in 
pertinent part, granted service connection and 10 percent ratings 
each for disabilities of the right leg, lumbar and thoracic 
spine, left knee arthritis, and left knee instability.  

The appeal also comes before the Board from a December 2009 
rating decision of the RO in Manila, the Republic of the 
Philippines that denied a total disability rating based on 
individual unemployability. 

The Veteran testified before the Board sitting at the RO in April 
2010.  A transcript of the hearing is associated with the claims 
file. 

In the April 2010 Board hearing, the Veteran stated that he did 
not desire to appeal that portion of a December 2008 RO decision 
that denied increased ratings for right shoulder, bilateral hip, 
and left thumb disabilities.  In July 2010, the Veteran submitted 
medical evidence suggesting that these disabilities have become 
more severe but did not specifically express disagreement with 
the December 2008 decision.  Further, the Veteran also submitted 
medical evidence suggesting that the Veteran requires the aid and 
attendance of another person to accomplish daily activities.  As 
these issues have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ), the 
Board does not have jurisdiction, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

During the period of time covered by this appeal, the Veteran 
underwent two VA and two private examinations of his lumbar and 
thoracic spine, right leg radiculopathy, and left knee.  In May 
2008, the RO assigned initial ratings in part based on the 
results of a VA contract examination in October 2007.  Magnetic 
resonance image and electrodiagnostic studies were performed in 
August 2008 and July 2009 respectively.  The Veteran underwent a 
second VA examination in October 2009 that generally showed 
quantitative and qualitative worsening of the Veteran's symptoms.  

In February 2010 and July 2010, a private orthopedic physician 
examined the Veteran and prepared reports in which he quoted 
portions of the diagnostic studies and previous examinations.  
The physician noted measurements of range of motion and 
observations of symptoms significantly more severe than were 
noted in earlier examinations.  In an April 2010 Board hearing, 
the Veteran stated that the October 2009 VA examination was not 
representative of the severity of his disabilities because ranges 
of motion were only estimated and because his symptoms were 
either not observed or inaccurately recorded.   The record also 
contains an October 2009 written statement and the transcript of 
oral testimony at the April 2010 Board hearing from two friends 
of the Veteran that report observations of pain and incapacity 
consistent with a more severe level of disability.  As there are 
indications of a deteriorating trend and conflicting lay and 
medical evidence regarding the degree of disability imposed by 
disorders of the spine, right leg, and left knee, the Board 
concludes that the medical evidence of record is insufficient and 
that additional VA orthopedic and neurological examinations (by a 
different examiner, if available), are necessary to decide the 
claims.  38 C.F.R. § 3.159 (2010).  

In December 2009, the RO in part denied a total disability rating 
based on individual unemployability (TDIU).  In April 2010, the 
Veteran submitted a timely notice of disagreement with that 
portion of the decision.  The RO has not yet issued a statement 
of the case regarding this issue.  The failure to issue an SOC is 
a procedural defect requiring remand.  Manlincon v. West, 12 Vet. 
App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination by an appropriately 
qualified VA physician.  Request that the 
examination be performed by a physician 
other than the physician who performed the 
October 2009 VA examination if another 
qualified physician is available.  Request 
that the physician review the claims file 
and note review of the claims file in the 
examination report.  

a.  Request that the orthopedic 
physician provide an evaluation of 
the Veteran's lumbar and thoracic 
spine including but not limited to 
goniometer measurements of range of 
flexion and extension, observations 
of muscle atrophy or spasms, and 
any additional imaging studies 
deemed necessary.   Request that 
the examiner review and comment on 
the observations of the private 
physician in February and July 2010 
and provide assessments of the 
impact of the Veteran's spinal 
disability on his capacity for 
employment and performance of the 
daily activities of living  and any 
periods of incapacitation requiring 
bed rest and treatment ordered by a 
physician.  

b.  Request that the orthopedic 
physician provide an evaluation of 
the Veteran's left knee 
degenerative joint disease and 
instability including but not 
limited to goniometer measurements 
of range of flexion and extension, 
observations of muscle atrophy, and 
any additional imaging studies 
deemed necessary.  Request that the 
physician review and comment on the 
observations of the private 
physician in February and July 2010 
and provide assessments of the 
impact of the Veteran's knee 
disabilities on his capacity for 
employment and performance of the 
daily activities of living.
 
c.  Request that the neurological 
examiner provide an evaluation of 
any neurological problems involved 
with the Veteran's service-
connected back disorder as well as 
the Veteran's radiculopathy to the 
right leg, including an assessment 
of the level of impairment shown in 
the results of the July 2009 
electrodiagnostic study and order 
any additional studies deemed 
necessary.   Request that the 
physician review and comment on the 
observations of the private 
physician in February and July 2010 
and provide assessments of the 
impact of the Veteran's back 
disorder and right leg 
radiculopathy on his capacity for 
employment and performance of the 
daily activities of living.  

2.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  

a.  Provide the Veteran and his 
representative with a statement of 
the case on the issue of a total 
disability rating based on 
individual unemployability with an 
appropriate time to respond and 
instructions on how to perfect a 
timely appeal if desired. 

b.  Readjudicate the claims for 
ratings in excess of 10 percent for 
a degenerative disc disease of the 
lumbar and thoracic spine, a right 
leg nerve disorder, and 
degenerative joint disease and 
instability of the left knee.  If 
any benefit sought remains denied, 
issue an appropriate supplemental 
statement of the case and provide 
the appellant and his 
representative the requisite time 
period to respond.  The case should 
then be returned to the Board for 
further appellate review, if 
otherwise in order.   

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claims.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

